Name: 2008/803/EC: Commission Decision of 14Ã October 2008 providing for the initiation of an investigation pursuant to Article 18(2) of Council Regulation (EC) NoÃ 980/2005 with respect to the effective implementation of certain human rights conventions in Sri Lanka
 Type: Decision
 Subject Matter: international affairs;  rights and freedoms;  trade policy;  Asia and Oceania
 Date Published: 2008-10-18

 18.10.2008 EN Official Journal of the European Union L 277/34 COMMISSION DECISION of 14 October 2008 providing for the initiation of an investigation pursuant to Article 18(2) of Council Regulation (EC) No 980/2005 with respect to the effective implementation of certain human rights conventions in Sri Lanka (2008/803/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 980/2005 of 27 June 2005 applying a scheme of generalised tariff preferences (1), and in particular Article 18(2) thereof, After consulting the Generalised Preferences Committee, Whereas: (1) Reports, statements and information of the United Nations (UN) available to the Commission, including the report of the Special Rapporteur on Extrajudicial Executions of 27 March 2006, the statement of the Special Advisor to the Special Representative for Children and Armed Conflict of 13 November 2006 and the statement of the Special Rapporteur on torture and other cruel, inhuman or degrading treatment, of 29 October 2007, as well as other publicly available reports and information from other relevant sources, including non-governmental organisations, indicate that the national legislation of the Democratic Socialist Republic of Sri Lanka incorporating international human rights conventions, in particular the International Covenant on Civil and Political Rights, the Convention against Torture and other Cruel, Inhuman or Degrading Treatment or Punishment and the Convention on the Rights of the Child, is not being effectively implemented. (2) The International Covenant on Civil and Political Rights, the Convention against Torture and other Cruel, Inhuman or Degrading Treatment or Punishment, and the Convention on the Rights of the Child, are listed as core human rights conventions respectively in points 1, 5 and 6 of Annex III, Part A, of Regulation (EC) No 980/2005. (3) Article 16(2) of Regulation (EC) 980/2005 provides for the temporary withdrawal of the special incentive arrangement referred to in Section 2 of Chapter II of that Regulation, if the national legislation incorporating those conventions referred to in Annex III of the Regulation which have been ratified in fulfilment of the requirements of Article 9(1) and (2) is not effectively implemented. (4) The Commission has examined the information received and found that it constitutes sufficient grounds for the opening of an investigation with the objective of determining whether the legislation of Sri Lanka on the recognition and protection of fundamental human rights is effectively implemented. This would further allow to determine whether a temporary withdrawal of the special incentive arrangement is justified. (5) Consultations with the Generalised Preferences Committee were held on 23 September 2008, HAS DECIDED AS FOLLOWS: Sole Article The Commission shall initiate an investigation in order to establish whether the national legislation of the Democratic Socialist Republic of Sri Lanka incorporating the International Covenant on Civil and Political Rights, the Convention against Torture and other Cruel, Inhuman or Degrading Treatment or Punishment and the Convention on the Rights of the Child is effectively implemented. Done at Brussels, 14 October 2008. For the Commission Catherine ASHTON Member of the Commission (1) OJ L 169, 30.6.2005, p. 1.